DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-17 directed to an invention non-elected without traverse.  Accordingly, claims 14-17 been cancelled.

Amendment to the Title of the Specification
Applicant has amended the title of the specification to be more descriptive (see applicant’s response of 6/4/2021). The amendment to the title of the specification is hereby entered.

Reasons for Allowance
Claims 1-4, 6-13 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
th last to 4th last line) in conjunction with “removing the protective film from the at least one ground preliminary display panel” (see last 2 lines).  Also see applicant’s arguments (see REMARKS of 6/4/2021, page 9, last paragraph to page 12, 3rd paragraph), which are persuasive.
Similarly, claims 18-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 18 that requires “grinding an edge of the curved-surface-shaped portion of the side surfaces at the rounded corners” (see 6th last to 5th last line) in conjunction with “removing the protective film from each ground preliminary display panel” (see last 2 lines).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892